DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 26, 2021 has been entered.
Response to Amendment
The Amendment filed February 26, 2021 has been entered. Claims 1 – 12 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oba et al. (US 9,506,462 – herein after Oba) in view of Mezzedimi et al. (US 5,207,291 – herein after Mezzedimi) further in view of JPS 5517920U (herein after JP).
In reference to claim 1, Oba teaches a compressor module comprising (in figs. 1-2): 
a driver (M: motor) having an output shaft which is rotationally driven around an axis (in view of fig. 2); 
a compressor (52: multi-stage compressor) which is disposed side by side in an axial direction (being a direction into and out of page; in fig. 1) in which the axis extends with respect to the driver, and to which rotation of the output shaft is transmitted (in view of fig. 2); and
a base plate (20: main support base = 21: main body base plate + 22: plurality of main body leg portions) which supports the driver and the compressor from below in a vertical direction (as seen in fig. 2).
Oba teaches the compressor module, wherein one of the cooler tanks (54C) is disposed below the base plate component (21) and this tank has a tubular shape that extends in a direction including the axial direction.
Oba remains silent on a claimed storage tank for storing lubricating oil.
However, Mezzedimi teaches a compressor module (in fig. 1) comprises a driver (6) having an output shaft (5) which is rotationally driven around an axis (in view of fig. 1: horizontal axis); a compressor (1) which is disposed an axial direction (being a horizontal direction) in which the axis extends with respect to the driver, and to which rotation of the output shaft is transmitted (in view of fig. 1); a storage tank (14) configured to store lubricating oil for the driver and the compressor (see col. 3, lines 30-40); and piping (20, 21) that extends, only immediately downward in the vertical direction, from the driver (6) and the compressor (1) and that connects to the storage tank (14), wherein the piping (20, 21) is connected to the storage tank such that the piping spans the shortest length in the vertical direction (i.e. a length span only in the vertical direction) between the storage tank and each of the driver and the compressor, wherein the piping is configured to allow the lubricating oil to flow into the storage tank (as seen in fig. 1 and per disclosure in col. 3, lines 30-40).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a storage tank for lubricating oil as taught by Mezzedimi in the compressor module of Oba for the purpose of providing lubricating oil to the components such as bearings in the compressor module and recirculating this provided lubricating oil in the compressor module system, as recognized by Mezzedimi.
Oba, as modified, does not teach the storage tank disposed below the base plate and having a tubular shape that extends in a direction including the axial direction, wherein the storage tank is fixed to the base plate so as to extend from a position at which the driver and at least a part of the storage tank overlap each other to a position at which the compressor and at least a part of the 
However, JP teaches a compressor module, wherein (fig. 2) the storage tank (7: oil tank) disposed below the base plate (22) and having a tubular shape that extends in a direction including the axial direction (horizontal direction in fig. 2), wherein the storage tank extends from a position at which the driver (1) and at least a part of the storage tank (right part of tank 7) overlap each other to a position at which the compressor (3) and at least a part of the storage tank (left part of tank 7) overlap each other when viewed from above in the vertical direction.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the storage tank in the modified compressor of Oba and Mezzedimi in a tubular shape as taught by JP since it has been held that such a modification would have involve a mere change in shape of a component. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, it is to be noted that Oba teaches the tanks in tubular shape {see fig. 1} to be fixed to the base plate (20) by disposing them below the main body base plate component (21) of the main support base (20) with the help of swing members (25; in fig. 1) or elements (37+33). There is enough space (in region where tank 54C is disposed; in fig. 1) within the base plate (20) in which the tubular shaped oil storage tank (of Mezzedimi and JP) can be disposed by using another set of swing members (25) so Oba and Mezzedimi below the base plate as taught by JP by fixing it to the base plate of Oba for the purpose of utilizing the available space in the base plate of Oba, thus maintaining the overall size of the compressor module of Oba. Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In reference to claim 2, Oba, as modified, teaches the compressor module, wherein the base plate (20) includes a base plate body (21) which widens in the axial direction, and a plurality of beam portions (22 and/or shaded part(s) labelled “A” in fig. A below) which have a shape of a plate that widens in a direction intersecting the axial direction below the base plate body, and are provided separately from each other in the axial direction, and wherein the storage tank is fixed to the beam portion (this oil storage tank can be fixed to the base plate and provided below the compressor and motor in a fashion shown in fig. 3; part A in fig. A below can function as member 331; element similar to 332 being provided on part A and the storage tank being also coupled to suspending portion 371).

    PNG
    media_image1.png
    1042
    1116
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Oba to show claim interpretation.
In reference to claim 4, Oba, as modified, teaches the compressor module, further comprising: a cooling portion (54C: cooler; in fig. 1 of Oba) fixed below the base plate and having a tubular shape that extends in parallel to the storage tank, the cooling portion being configured to cool a working fluid compressed by the compressor (see abstract of Oba), wherein the cooling portion (54C) is fixed (via swing member 25) to the base plate (20=21+22) and (cooling portion 54C) extends from a position at which the driver (M) and at least part of the cooling portion (portion of 54C similar to the one shown (as “portion A”) for 54B in fig. A above) to a position at which the compressor (52) and at least a part of the cooling portion (portion of 54C similar to the one shown (as “portion B”) for 54A in fig. A above) overlap each other when viewed from above in the vertical direction {the claimed extension of 54C is present in view of figs. 1 and 2 of Oba}.
In reference to claim 5, Oba, as modified, teaches the compressor module, wherein the storage tank extends so as to overlap the entire region in the axial direction of the driver and the compressor when viewed from above in the vertical direction (as seen in fig. 2 of JP).
In reference to claim 7, see rejection of claim 4 above.
In reference to claim 10, see rejection of claim 5 above.
Claims 3, 6, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oba in view of Mezzedimi further in view of JP and Mistry, Ritesh (US 2015/0330409 – herein after Mistry) further in view of Bigi et al. (US 2018/0187696 – herein after Bigi).
In reference to claim 3, Oba, as modified, remains silent on the outer circumferential surface of the tank is formed of the same material as that of the base plate.
However, Mistry teaches an air compressor system wherein at least one attachment mount (interpreted as base plate) and outer shell of the tank (i.e. intercooler tank; in our case outer shell is of the oil tank) are formed of a metal material (see claim 5).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the base plate and outer Oba, Mezzedimi and JP from a same material as taught by Mistry since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Oba, as modified, further remains silent on an inner circumferential surface of the storage tank is formed of a material having a higher corrosion resistance than that of the outer circumferential surface.
However, Bigi teaches a casing (1) wherein (see fig. 2A) its outer circumferential surface (6) and inner circumferential surface (5) are of different materials (see ¶21, ¶22, and ¶23). 
The casing in Bigi and the storage tank in the modified compressor of Oba are regarded to be an equivalent structure because both casings allows the functionality of storing something in it. Thus, it would been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the inner circumferential surface of the oil storage tank in the modified compressor module of Oba, Mezzedimi and JP from different material than its outer circumferential surface as taught by Bigi for the purpose of reducing the overall weight of the tank, as recognized by Bigi (¶8). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 
In reference to claim 6, see rejection of claim 3 above.
In reference to claims 8 and 9, see rejection of claim 4 above.
In reference to claims 11 and 12, see rejection of claim 5 above
Response to Arguments
The arguments filed February 26, 2021 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Mezzedimi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746